      Case 3:21-cv-00016-DHB-BKE Document 30 Filed 09/09/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    DUBLIN DIVISION

DEVONNE UDELL,                                )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )          CV 321-016
                                              )
EDWARD WILLIAMS,                              )
                                              )
              Defendant.                      )
                                         _________

                                         ORDER
                                         _________

       Plaintiff is proceeding pro se and in forma pauperis in this case filed pursuant to 42

U.S.C. § 1983. Before the Court are Plaintiff’s motion for an extension of time to answer and

produce documents, (doc. no. 28-1), and Plaintiff’s motion for subpoenas, (doc. no. 28-2). For

the reasons explained below, the motion for an extension of time to answer and produce

documents is MOOT, and the Court DENIES the motion for subpoenas.

       As the Court explained in its May 25, 2021 Order, discovery materials are not

routinely filed with the Court. (Doc. no. 15, p. 4.) Should Plaintiff wish for more time to

respond to Defendant’s discovery requests, Plaintiff must first make such a request to

Defendant, not the Court. See generally Fed. R. Civ. P. 26 through 37 (containing the rules

governing discovery and providing for the basic methods of discovery).           Nonetheless,

because Defendant consented to the deadline extension in its response brief, (doc. no. 29),

Plaintiff’s motion is MOOT. (Doc. no. 28-1.) Plaintiff is reminded he must also adhere to
      Case 3:21-cv-00016-DHB-BKE Document 30 Filed 09/09/21 Page 2 of 2


the deadlines set in the Scheduling Notice issued by the Clerk of Court on July 13, 2021.

(See doc. no. 25.)

        Additionally, Plaintiff asks the Court for a copy of his original complaint. (Doc. no.

28-2.) Plaintiff must maintain a set of records for the case. If papers are lost and new copies

are required, these may be obtained from the Clerk of the Court at the standard cost of fifty

cents per page. (Doc. no. 15.) See Wanninger v. Davenport, 697 F.2d 992, 994 (11th Cir.

1983) (“A prisoner’s right of access to the court does not include the right of free unlimited

access to a photocopying machine . . . .”); see also Jackson v. Florida Dep’t of Fin. Servs.,

479 F. App’x 289, 292-93 (11th Cir. 2012) (“This Court has never held that a prisoner’s right

of access to the courts entitles a prisoner-plaintiff, even one proceeding in forma pauperis, to

free copies of court documents, including his own pleadings.”)

       Regarding Plaintiff’s motion for subpoenas, pursuant to a standing Order in the

Southern District of Georgia, “Subpoenas will not be issued to any party litigant who is

incarcerated in a jail or prison.” In re Subpoenas, MC 496-006 (S.D. Ga. Jan. 16, 1996).

Thus, Plaintiff is not entitled to have subpoenas issued to him, and he should request

discovery from Defendants during the discovery period. Accordingly, the Court DENIES

the motion. (Doc. no. 28-2.)

       SO ORDERED this 9th day of September, 2021, at Augusta, Georgia.




                                               2
